 314DECISIONSOF NATIONALLABOR RELATIONS BOARDVolt TechnicalCorporationandAtlanta Printing Pressmenand Assistants'Union, LocalNo. 8, subordinate toInternational Printing Pressmen and Assistants' Unionof North America, AFL-CIO. Case 10-CA-7844May 4, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSOn October 16, 1969, Trial Examiner Charles W.Schneider issued his Decision in the above-entitled pro-ceeding, in which he granted the General Counsel'smotion for summary judgment, found that Respondent,Volt Technical Corporation, had engaged in certain unfairlabor practices as alleged in the complaint, and recom-mended that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade in this case and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,Respondent's exceptions, and the entire record in thiscase,' and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as modifiedbelow:'ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, and orders that Respondent,'In its exceptions Respondent contends, as it did at the severalstagesof the underlying representation matter, that the RegionalDirector's unit and eligibility determinations and his disposition of thechallenges and objections in Case l0-RC-7626 are erroneous and contraryto law, and that the Board erred in failing to grant Respondent'srequests for review Alternatively, Respondent contends that it is entitled,as a right of due process, to a hearing on the issues raised by thechallenges and its objections to conduct affecting the results of theelectionWe find no merit in Respondent's contentionsWe havereviewed the entire record in the underlying representation case andare satisfied that the Regional Director's disposition of the issues inhisDecision and Direction of Election and Supplemental Decision andCertification of Representative are fully supported by the evidence,and are correct. Like the Trial Examiner we find no unresolved issuesnecessitating a hearing and, accordingly, we shall adopt the Trial Examin-er's findings, conclusions, and recommendations2The Trial Examiner found that the Board in Case 10-RC-7626denied the Respondent's request for review of the Regional Director'sSupplemental Decision and Certification of Representative, but, in doingso, found it unnecessary to pass upon his sustaining three challengesAs the record shows that the Board's denial of review was unqualified,and left standing the Regional Director'saction in sustaining all fivechallenges, the Trial Examiner's inadvertent finding is hereby correctedVoltTechnicalCorporation,Atlanta,Georgia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's RecommendedOrder, as herein modified:In the last paragraph of the notice between the words"WE WILL" and "bargain" insert the words "upon re-quest "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding'CHARLES W. SCHNEIDER, Trial Examiner: Upon peti-tion filed under Section 9(c) of the National LaborRelations Act (29 U.S.C.A. 159(c)) on December 13,1968, by the Printing Pressmen and Assistants' Union,Local No. 8, subordinate to International Printing Press-men and Assistants' Union of North America, AFL-CIO,herein called the Union, the Regional Director for Region10 of the Board, after hearing, issued a Decision andDirection of Election dated February 14, 1969, in anappropriate bargaining unit, described hereinafter, ofthe employees of Volt Technical Corporation, hereincalled the Respondent.On February 24, 1969, Respondent filed a requestfor review with the Board in Washington, D.C., question-ing the appropriateness of the election unit and certainexclusions therefrom. This request was denied by theBoard on March 10, 1969, as raising "no substantialissues warranting review."Pursuant to the Decision and Direction of Election,an election by secret ballot was conducted by the Region-alDirector on March 12, 1969, among the employeesin the appropriate unit to determine the question ofrepresentation.Upon conclusion of the balloting, theparties were furnished a tally of the ballots which showedthat of approximately 18 eligible voters, 8 cast validvotes for, and 4 cast valid votes against the Union,and 5 cast challenged ballots. Timely objections to theconduct of the election were filed by the Respondent,inwhich Respondent reiterated its objections to theappropriateunit,and further asserted that the Unionoffered certain material benefits to an employee forsupporting the Union in the election. The Respondentrequested a hearing on its objections.On April 14, 1969, the Regional Director for Region10 issued his Supplemental Decision and Certificationof Representative, in which he found the Respondent'sobjections to the election to be without merit and over-ruled them. The Regional Director further sustained'Official notice is taken of the recordin the representation proceeding,Case 10-RC-7628,as the term"record" is defined in Sec 102 68and 102.69(f) of theBoard's rules (Rules and Regulations and Statementsof Procedure, National LaborRelations Board, Series 8, as amended)SeeLTV Electrosystems, Inc ,166NLRB 938, enfd 388 F 2d 683(C A 4, 1968),Golden Age Beverage Co ,167NLRB 151, enfd 415F 2d 36,Intertype Co v Penello,269 F.Supp 573 (D C Va , 1967),Intertype Co vN L R B ,401F 2d 41 (C A 4, 1968),FollettCorp ,etal , 164 NLRB 378, enfd 397 F 2d 91 (C A 7, 1968), Sec 9(d)of the National Labor Relations Act182 NLRB No. 46 VOLT TECHNICAL CORP.the challenges on the ground that the voters involvedwere not regular part-time employees. The RegionalDirector thereupon certified the Union as the exclusivebargaining representative in the appropriate unit. Nohearing was held on the Respondent's objections tothe election.On April 28, 1969, the Respondent filed with theNational Labor RelationsBoard a requestfor reviewasserting therein that the Regional Director for Region10 had erred in summarily overruling, without hearing,itsobjections to election and in sustaining the above-mentioned challenges. This request was denied by theBoard on June 2, 1969, as raising "no substantial issueswarranting review." The Board found it unnecessaryto rule on the issues raised with respect to the ballotsof three of the voters on the ground that their votescould not affect the results of the electionThe Unfair LaborPractice CaseOn July 1, 1969, the Union filed the unfair laborpractice charge involved in the instant case, in whichitalleged that since on or about April 15, 1969, theRespondent has refused to bargain collectively withthe Union.On July 30, 1969, the General Counsel, by the ActingRegionalDirector for Region 10, issued a complaintand notice of hearing alleging that Respondent had com-mitted unfair labor practices in violation of Sections8(a)(1) and(5) and 2(6) and (7) of the Act by refusingto bargain with the Union upon request. In due course,theRespondent filed its answer and amended answerand affirmative defense on August 12, 1969, and August28, 1969, respectively. In its answer Respondent deniedeach and all of the allegations in the complaint.In its amended answer Respondent admits the follow-ing allegations of'the complaint: (1) filing and serviceof the charge, (2) the jurisdictional facts, (3) that theUnion is a labor organization within the meaning ofthe Act, (4) that the above-described election was heldand that the Regional Director for Region 10 certifiedtheUnion, and (5) that the Respondent has refusedto bargain with the Union. Respondent denied allegationsin the complaint to the effect that (1) the unit isappropriate, (2) that the Union is the bargaining repre-sentative and (3)that the Respondent is engaging inunfair labor practices affecting commerce within themeaning ofthe Act.-In its amended answer Respondent also reiteratedits contentions raised in the representation proceedingas to the appropriate unit, the exclusions therefrom,itsobjections to the election, reasserting that the deci-sions of the Regional Director on those issues, andtheBoard's refusal to review them, were erroneous,and that the failure to accord Respondent a hearingon the objections and challenges deprived Respondentof due process of law.On September 2, 1969, counsel for the General Coun-selfiled a motion for summary judgment, in whichhe stated there is no issue of fact or law requiringhearing and praying issuance of an order to show cause315as to why decision should not issue fikiding the violationsalleged in the complaint, and that such Decision there-after issue.On September 5, 1969, I issued an order to showcause on General Counsel's motion for summary judg-ment. Thereafter, in response, the Respondent filed across motion to dismiss motion for summary judgmentNo other responses have been receivedRuling on Motion for Summary JudgmentIn its cross motion the Respondent opposes the motionfor summary judgment. The Respondent's basic positionis that its objections to the election and to the, RegionalDirector's decisions were meritorious, and that in anyevent it is entitled to a hearingon the objections.It is established Board policy, in absence of newlydiscovered or previously unavailable evidence not topermit litigation before a Trial, Examiner in an unfairlabor practice case of issues which were or could havebeen litigated in a prior related representation proceed-ing 2 This policy is applicable even though no formalhearing on objections has been provided by the BoardSuch a hearing is not a matter of right unless substantialand material issues are raised a Respondent does notclaim to present any newly discovered or previouslyunavailable evidence.The Regional Director found in the representationproceeding that the Respondent's contentions as to theappropriate unit, the exclusions therefrom, the Respond-ent's objections to the election, and its position onthe challenged ballots, were without merit The Boardfound that the Respondent's opposition to those conclu-sions raised "no substantial issues warranting review "At this stage of the proceedings those findings are thelaw of the case and binding on the Trial Examiner-though the Respondent is free to request the Boardfor reconsideration, and if the decision is adverse toseek review in the Court of Appeals. The Respondent'srequest that the Trial Examiner hold a hearing andtake evidence on those issues is therefore denied.There are thus no unresolved matters requiring anevidential hearing. The General Counsel's motion forsummary judgment is consequently granted.On the basis of the record I make the followingfurther-2Krieger-Ragsdale & Co , Inc .159NLRB 490, enfd 379 F 2d517 (C A 7, 1967), cert denied 389 U S 1041,NLRB v MacombPottery.376 F 2d 450 (C A 7 1967),Has and Johnson Conipan,164NLRB 801,Metropolitan Life Insurance Compani.163NLRB 579SeePittsburgh Plate Glass Co v N L R B ,313 U S 146, 162 (1941).NLRB Rulesand RegulationsSecs 102 67(f) and 102 69(c)90 KVan andStorage, Inc ,127NLRB 1537, enfd 297 F 2d74 (C A 5, 1961) SeeAir Control Windoir Products ofStPetersburg.Inc . 335 F 2d 245, 249 (C A 5, 1964) "If there isnothing to hear,then a hearing is a senseless and uselessformality " See also N L R BvBataShoe Co . 377F 2d 821. 826 (C A 4, 1967) "thereisno requirement,constitutionalor otherwise, that there bea hearingin the absenceof substantialand materialissues crucial to determinationofwhether NLRB election results are to be accepted for purposesof certification " 316DECISIONSOF NATIONALLABOR RELATIONS BOARDiFINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTVolt Technical Corporation, the Respondent, at alltimes material herein has been and is a Delaware corpora-tion, with branches in various cities in the United States,including Atlanta, Georgia, where it isengaged in engi-neering andtechnical serviceassistance.Only Respond-ent's Atlanta, Georgia, branch is involved in the instantproceeding.Respondent, during the past calendar year, whichperiod is representative of all times material herein,sold and shipped goods and materials valued in excessof $50,000 directly to customers located outside theState of Georgia. Respondent is now and has beenat all times material herein engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisand has been at all times materialherein a labor organization within,the meaning ofSection2(5) of the Act.,III..THE UNFAIR LABOR PRACTICESAll full-time and regular part-time lithographic produc-tion employees (offset press operators, cameramen,platemakers, strippers, and opaquers) of the Respondentat its Atlanta, Georgia, branch, excluding collators andother bindery employees, guards, and supervisors asdefined in the Act, constitute an appropriate unit withinthe meaning of Section 9(b) of the Act.At all times since April 14, 1969, the Union hasbeen the certified representative for the purpose ofcollective bargaining of the employees in the appropriateunit, and by virtue of Section 9(a) of the Act hasbeen and is now the exclusive representative of theemployees in the said unit for the purpose of collectivebargaining with respect to rates of pay, wages, hoursof employment and other terms and conditions ofemployment.It is admitted and found that the Respondent refusesto bargain with the Union.By thus refusing to bargain collectively with the Unionthe Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Sections8(a)(1) and (5) and 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, I recommend that the Boardissue the following:ORDERA. For the purpose of determining the duration ofthe certification the initial year of certification shallbe deemed to begin on the date the Respondent com-mences to bargain in good faith with the Union asthe recognized exclusive bargaining representative inthe appropriate unit.4B. Volt Technical Corporation,itsofficers,agents,successors,and assigns shall:1.Cease and desist from:,(a)Refusing to bargain collectively with Atlanta Print-ing Pressmen and Assistants'Union, Local No.8, subor-dinate to International Printing Pressmen and Assistants'Union of North America,AFL-CIO,as the exclusiverepresentativeof the employees in the followingappropriate bargaining unit:All full-time and regular part-time' lithographic pro-duction employees(offset press operators,camera-men, platemakers,strippers,and opaquers) of theRespondent at its Atlanta,Georgia,branch, exclud-ing collators and other bindery employees, guards,and supervisors as defined in the Act.(b) Interfering with the efforts of said Union to negoti-ate for or represent employees as such exclusive collec-tive-bargaining representative.2.Take the following affirmative action which is nec-essary to effectuate the policiesof the Act:(a)Upon request bargain collectively with AtlantaPrinting Pressmen and ,Assistants',Union,LocalNo.8, subordinate to International Printing Pressmen andAssistants'Union of North America,AFL-CIO, as theexclusive representativeof the employees in theappropriate unit with respect to rates of pay, wages,hours of employment,and other terms and conditionsof employment,and embody in a signed agreementany understanding reached.(b) Post at its office and place of business at itsAtlanta, Georgia,branch,copies of the attached noticemarked"Appendix."5 Copies of said notice,on formsto be furnished by the Regional Director for Region10, shall,after being duly signed by an authorized repre-sentative of the Respondent,be posted by the Respond-ent immediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered,defaced,or covered by any other material."The purpose of this provision is to insure that the employeesin the appropriate unit will be accorded the services of their selectedbargainingagentfor the period provided by lawSeeMar-Jac PoultryCo , Inc.,136NLRB 785,Commerce Co dl bl aLamarHotel,140NLRB 226, 229, enfd 328 F 2d 600 (C.A 5), cert denied 379 U S817 (1964),Burnett Construction Co ,149NLRB 1419, 1421, enfd350 F 2d 57 (C A 10, 1965).°In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and recommended Order,herein shall, as provided in Section 102.48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposes.In the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard." VOLT TECHNICALCORP317 1(c)Notify the Regional Director for Region 10, in writ-ing,within 20 days from receipt of this RecommendedOrder, what steps the Respondent has taken to complyherewith 66 In the event this RecommendedOrder is adopted by the Boardthis provisionshall be modifiedto readNotifythe RegionalDirectorfor Region10 in writingwithin 10 days from receipt of this Orderwhat steps the Respondenthas takento comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively withAtlanta Printing Pressmen and Assistants'Union,Local No 8,subordinate to International PrintingPressmen and Assistants'Union of North America,AFL-CIO,as the exclusive collective-bargainingrepresentative of all the following employeesAll full-time and regular part-time lithographicproduction employees(offset press operators,cameramen,platemakers,strippers and opa-quers)at our Atlanta, Georgia,branch,exclud-ing collatorsand other bindery employees,guards, and supervisors as defined in the ActWE WILL NOTinterferewith the efforts of theUnion to negotiate for or represent employees asexclusive collective-bargaining representativeWE WILL bargain collectively with the Unionas the exclusive collective-bargaining representativeof the employees in the appropriate unit, and ifan understanding is reached WE WILL sign a con-tract with the UnionDatedByVOLT TECHNICALCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 730 Peachtree Street, N E , Atlanta, Georgia30308, Telephone 404-526-5760I